Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 1-16 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	It is unclear in claim 1 what the Applicant means by “plurality of cell units in which a plurality of battery cells are connected in series”. The difference between a cell unit and battery cell is unclear.
3.	It appears from Applicant’s disclosure that “each cell unit of the plurality of cell units comprises a plurality of battery cells” since the Applicant discloses, “Here, an upper cell unit 146 (Fig. 6) constituted of five battery cells that are installed in an upper stage and are connected in series is formed, and five battery cells that are installed on the lower side and are connected in series forms a lower cell unit 147” (instant specification: [0040]).
at a time of series-connection”. So if the cell units are not connected in series at a certain time, it is unclear (and it appears) the following limitations will not occur and are not required: 
“wherein a microcomputer to which signals of the plurality of protection circuits are input is provided in connected to the protection circuit that is provided in the cell unit of the plurality of cell units in a lowermost stage connected to a ground side at a time of series-connection”
5.	It appears the above limitations only hold when there is a series connection.
6.	It is unclear in claim 1 what the Applicant means by “plurality of cell units in a lowermost stage”. It is unclear if the “lowermost stage” is in relation to an uppermost stage. It is unclear if stage means the cell units are stacked above each other.
7.	In claim 1, “the cell unit” lacks antecedent basis because the Applicant only previously referred to many cell units (and not a specific one).
8.	In claim 1, “the protection circuit” lacks antecedent basis because the Applicant only previously referred to many protection circuits (and not a specific one).
9.	It is unclear in claim 1 if “the cell unit” (narrow limitation) is a requirement of claim 1 since claim 1 also includes “plurality of cell units” (broad limitation). The use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible (MPEP 2173.05(c)).
10.	It is unclear in claim 1 if “the protection circuit” (narrow limitation) is a requirement of claim 1 since claim 1 also includes “plurality of protection circuits” (broad limitation). The use of a narrow numerical range that falls within a broader range 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).   
11.	It is unclear in claim 6 what the Applicant means by “wherein the power source circuit is configured to be connected to one cell unit of the first cell unit and the second cell unit”. It is unclear if the first cell unit has more than a cell unit, and if the second cell unit has more than a cell unit. 
12.	It is unclear if the Applicant means “to be connected to at least one of the first cell unit and the second cell unit” or “to be connected to one of the first cell unit and the second cell unit”


Relevant Prior Art
US20120253716

    PNG
    media_image1.png
    566
    781
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLATUNJI A GODO/Primary Examiner, Art Unit 1722